Citation Nr: 1500004	
Decision Date: 01/02/15    Archive Date: 01/09/15

DOCKET NO.  10-19 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a cardiovascular disorder.

2. Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1972 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a January 2009 rating decision issued by the RO in Togus, Maine.  The appeal was certified to the Board through the RO in Detroit, Michigan.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appeal. A review of the documents in such file reveals a December 2014 appellate brief.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

In an April 2010 VA Form 9, the Veteran requested a Travel Board hearing.  In September 2010, after receiving returned mail, the RO phoned the Veteran to ascertain his address and was informed that he had moved from Coloma to Benton Harbor, Michigan.  

In an August 2011 letter, however, the RO mailed the notice of his scheduled Travel Board hearing to the address in Coloma.  Subsequent correspondence was also mailed to this address.  As it appears the Veteran had no notice of the hearing, he should be scheduled for another Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate action to schedule the Veteran for a hearing to be held at the RO before a Veterans Law Judge at the earliest available opportunity.  A copy of the letter scheduling the Veteran for that hearing should be included in the claims folder.  In addition, his representative should be notified in accordance with applicable procedures.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




